Citation Nr: 9907691	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-44 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for sarcoidosis, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with an 
initial 10 percent rating, for sarcoidosis.  He filed a 
timely notice of disagreement regarding the assigned 
disability rating, and was sent a statement of the case.  He 
then filed a VA Form 9, perfecting his appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The RO scheduled the veteran for evaluation May 1997, but he 
failed to report for the scheduled VA examination.  In such 
situations the law requires the veteran's increased rating 
claim be denied.  38 C.F.R. § 3.655 (1998).  However, the 
veteran has relocated on several occasions during the lengthy 
course of this appeal, and, as the examination notification 
letter is not of record, it is not clear he received timely 
notification of this examination.  Therefore, the veteran 
should be afforded another opportunity to appear for 
examination.  He should also be apprised of the consequences 
under 38 C.F.R. § 3.655 should he fail, without good cause, 
to report for evaluation.  

The veteran's service connected sarcoidosis is rated under 
38 C.F.R. § 4.96, Respiratory Disorders.  The rating criteria 
for respiratory disorders were changed effective October 7, 
1996.  (61 FR 46720-31).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore 
the RO should obtain medical findings stated in terms 
consistent with both the old and the new criteria, and 
consider both sets of criteria in rating the disability.

In light of the above, this claim is remanded for the 
following development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
current disability associated with his 
service connected sarcoidosis.  He should 
be informed of the scheduled examination, 
and should be given notice of the 
consequences of a failure to report, 
including an explanation of 38 C.F.R. 
§ 3.655.  If the appellant does not 
report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement 
and rescheduling of the examination.  The 
claims folder and the new rating criteria 
should be made available to the examiner 
for review before the examination.  All 
necessary tests, including pulmonary 
function tests, should be performed.  A 
complete evaluation of all disability 
associated with the veteran's sarcoidosis 
should be performed.  The factual basis 
for all medical opinions expressed should 
be indicated for the record.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of both the old 
and new rating criteria.  If the actions 
taken remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


